BUSSEY, Judge.
The petitioner Oren D. Morgan, filed an original application for writ of habeas corpus in this Court on the second day of February, 1961 alleging three assignments of error committed in his trial in the Superior Court of Garfield County on December 1, 1955. The writ was denied by this Court on the twenty-second day of March, 1961 in Okl.Cr., 360 P.2d 733. Petitioner then filed a document styled “Motion for Review” in this Court on the seventeenth day of May, 1961 requesting this Court to review his original application.
In the opinion above referred to the same issues as are raised in this motion for review were raised and the same were fully and completely dealt with by this Court. ■ We have repeatedly held that where the Court of Criminal Appeals has denied application for writ of habeas corpus, it will not ordinarily entertain subsequent applications for such writ on the same grounds and facts, or any other grounds or facts existing when the first application was made, whether presented then or not. See Hibbs v. Raines, Okl.Cr., 344 P.2d 672 and cases cited therein.
The motion to dismiss this proceeding, because the same presents upon its face no matters of merit and nothing which has not already been adjudicated against petitioner by this Court, filed by the Attorney General, is sustained and the motion is denied.
NIX, P. J., arid BRETT, J.,’concur.